Case 6:18-cv-01175-RRS-PJH Document 33 Filed 05/06/19 Page 1 of 1 PageID #: 447



                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION


 Neale Misquitta,                            )        C/A No.: 6:18-cv-1175-RRS-PJH
                                             )
                             Petitioner,     )
                                             )
                       v.                    )
                                             )
 Warden, Pine Prairie ICE Processing Center, )
                                             )
                             Respondent. )
 ___________________________________ )

                                              Order

        Based on the parties’ stipulated dismissal, this Court now dismisses this case.

 May 6, 2019




                                              ____________________________
                                              The Honorable Robert R Summerhays
                                              U.S. District Judge




                                                 1
